Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 26, 2017

The Court of Appeals hereby passes the following order:

A17D0485. FELICIA PAYNE v. FRANKLIN PAYNE, JR.

      On March 13, 2017, the trial court entered a final judgment and decree of
divorce between plaintiff Franklin Payne, Jr., and defendant Felicia Payne, which
included an award of attorney fees in favor of the plaintiff. On June 2, 2017, the
defendant filed this application for discretionary review. We lack jurisdiction.
      The defendant’s application is untimely.         To be timely, a discretionary
application must be filed within 30 days of entry of the judgment sought to be
appealed.   OCGA § 5-6-35 (d).         The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989).
Because this application was filed 81 days after entry of the judgment the defendant
seeks to appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly,
the application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/26/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.